Filed:   March 11, 2003

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-1176
                            (CA-01-582-MU)



Kenneth Scott Nivens, etc., et al.,

                                              Plaintiffs - Appellants,

           versus


Peter S. Gilchrist, III, etc.,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed February 11, 2003, as

follows:

     On page 2, second full paragraph, line 3 -- the sentence is

corrected to end “relating to the sale of 1024 ecstasy pills.”

     On page 3, footnote 1 -- the footnote is corrected to read:

     Appellants Nivens, Maners, and Stork were jointly
     assessed, respectively, $6,259.67, for the possession of
     700 and the sale and possession of 184 ecstasy pills, and
     Maners was additionally assessed $ 1,336.33 for the sale
     of 184 of these ecstasy pills. Stork was additionally
     assessed $ 1,081.13 for the sale of another 140 ecstasy
     pills.
                              - 2 -




     On page 14, first full paragraph, line 3 -- the citation to

Younger is corrected to read “401 U.S. at 45 (holding that ‘danger

of irreparable loss [must be] great and immediate’)[.]”

                                      For the Court - By Direction




                                       /s/ Patricia S. Connor
                                                Clerk
                              PUBLISHED

            UNITED STATES COURT OF APPEALS

                  FOR THE FOURTH CIRCUIT
4444444444444444444444444444444444444444444444447
KENNETH SCOTT NIVENS, Individually
and as representatives of a class
pursuant to Rule 23, Fed.R.Civ.P.;
GLEN LANCE MANERS, Individually
and as representatives of a class
pursuant to Rule 23, Fed.R.Civ.P.;
TERRI LYNN STORK, Individually and
as representatives of a class
pursuant to Rule 23, Fed.R.Civ.P.,       No. 02-1176
      Plaintiffs-Appellants,

      v.

PETER S. GILCHRIST, III, In his
official capacity as District Attorney
for the 26th Prosecutorial District
for the State of North Carolina, and
as representative of a class pursuant
to Rule 23, Fed.R.Civ.P.,
       Defendant-Appellee.
4444444444444444444444444444444444444444444444448

            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                        (CA-01-582-MU)

                   Argued: September 24, 2002

                    Decided: February 11, 2003

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.

____________________________________________________________

Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Motz and Judge King joined.
                              COUNSEL

ARGUED: Aaron Edmund Michel, Charlotte, North Carolina, for
Appellants. Norma Smithwick Harrell, Special Deputy Attorney Gen-
eral, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.

____________________________________________________________

                               OPINION

WILLIAMS, Circuit Judge:

    Appellants Kenneth Scott Nivens, Glen Lance Maners, and Terri
Lynn Stork brought an action in the United States District Court for
the Western District of North Carolina, pursuant to 42 U.S.C.A.
§ 1983 (West Supp. 2002) and the Federal Declaratory Judgment Act,
28 U.S.C.A. §§ 2201 and 2202 (West 1994), to enjoin the pending
state criminal drug prosecutions against them, alleging that their pay-
ment of North Carolina's drug tax was a criminal, not civil, penalty,
and thus any criminal punishment imposed in their pending criminal
trial will violate the Double Jeopardy Clause of the Fifth Amendment,
made applicable to the states through the Due Process Clause of the
Fourteenth Amendment. The district court abstained from exercising
jurisdiction and intervening in the state proceedings based on Younger
v. Harris, 401 U.S. 37 (1971), which reaffirmed the principle that a
federal court "should not act to restrain a [state] criminal prosecution,
when the moving party has an adequate remedy at law and will not
suffer irreparable injury if denied equitable relief." Id. at 43-44. The
district court concluded that Appellants had not exhausted their state
remedies and that they would not suffer irreparable damage if the
state action was not enjoined because Appellants had yet to be sub-
jected to a criminal prosecution. For the reasons that follow, we
affirm the district court's decision to abstain.

                                   I.

   The underlying facts in this case are not in dispute. On July 8,
2000, Appellants were arrested for various violations of the North
Carolina Unauthorized Substances Act relating to the sale of

                                   2
1024 ecstasy pills. Shortly thereafter, North Carolina assessed taxes
for possession of the drugs, including penalties and interest, totaling
$8,677.13,1 pursuant to North Carolina's Unauthorized Substances
Tax Act, N.C. Gen. Stat. §§ 105-113.105 et seq. (2000).2 Within a
month or so, Appellants paid the taxes in full and without contest.
Subsequently, North Carolina indicted Appellants for possession,
sale, delivery, and transportation of, and conspiracy to sell and
deliver, an unauthorized substance and scheduled a criminal trial for
the November 5, 2001 term of the Superior Court of North Carolina.3
On October 29, 2001, Appellants filed a motion for a temporary
restraining order and a preliminary injunction in the district court to
stay their trial. North Carolina voluntarily stayed Appellants' prosecu-
tion until January 2002 to allow Appellants adequate time to raise
their contentions before the district court, and we issued a stay of the
district court's order pending the outcome of this appeal. Because we
now affirm the district court's decision to abstain from exercising
jurisdiction, we lift our stay.

                                  II.

                                  A.

    The sole issue on appeal is whether the district court properly
abstained from exercising jurisdiction under Younger, thus declining
to reach Appellants' Fifth Amendment claims under the Double Jeop-
ardy Clause.4 We review the district court's decision to abstain under
____________________________________________________________
   1
     Appellants Nivens, Maners, and Stork were jointly assessed, respectively,
$6,259.67, for the possession of 700 and the sale and possession of
184 ecstasy pills, and Maners was additionally assessed $ 1,336.33 for
the sale of 184 of these ecstasy pills. Stork was additionally assessed
$ 1,081.13 for the sale of another 140 ecstasy pills.
   2
     We refer to the Unauthorized Substances Tax Act, N.C. Gen. Stat.
§§ 105-113.105 et seq. (2000), as North Carolina's "drug tax" throughout
the opinion.
   3
     Appellants named Peter S. Gilchrist, III, the District Attorney for the
Twenty-Sixth Prosecutorial District of North Carolina, as Respondent in
his petition. For ease of reference we refer to Gilchrist as "North Caro-
lina" throughout the opinion.
   4
     The Fifth Amendment's Double Jeopardy Clause states, "nor shall
any person be subject for the same offence to be twice put in jeopardy

                                   3
Younger for abuse of discretion. Martin Marietta Corp. v. Md.
Comm'n on Human Rel., 38 F.3d 1392, 1396 (4th Cir. 1994); see also
Freeman v. Case Corp., 118 F.3d 1011, 1014 (4th Cir. 1997) (noting
that an error of law constitutes an abuse of discretion).

    Based upon principles of federalism, the Supreme Court in Youn-
ger articulated the policy of comity underlying the federal courts'
obligation to refrain from adjudicating the merits of federal constitu-
tional claims in an underlying state criminal action: adjudicating such
claims needlessly injects federal courts into ongoing state criminal
prosecutions, undermines the state's ability to enforce its laws, and
does not show "a proper respect for state functions." Younger, 401
U.S. at 44. The Court also recognized that federal courts acting as
courts of equity in this context "should not act to restrain a criminal
prosecution, when the moving party has an adequate remedy at law
and will not suffer irreparable injury if denied equitable relief." Id. at
43-44. Later, in Middlesex County Ethics Comm. v. Garden State Bar
Ass'n, 457 U.S. 423 (1982), the Court held that a federal court should
abstain from interfering in a state proceeding, even though it has juris-
diction to reach the merits, if there is (1) an ongoing state judicial pro-
ceeding, instituted prior to any substantial progress in the federal
proceeding; that (2) implicates important, substantial, or vital state
interests; and (3) provides an adequate opportunity for the plaintiff to
raise the federal constitutional claim advanced in the federal lawsuit.
Id. at 432; Martin Marietta Corp., 38 F.3d at 1396 (stating the same
considerations).
____________________________________________________________

of life or limb." U.S. Const. amend. V. The Supreme Court has recog-
nized that the Double Jeopardy Clause protects individuals from being
criminally prosecuted more than once for the same offense. See Monge
v. California, 524 U.S. 721, 727-28 (1998). Protection from subsequent
or "successive" criminal prosecutions extends to any party who has
already been the subject of a criminal prosecution for the same offense,
regardless of the result of the first criminal prosecution. Id. at 729. The
Court has also concluded that the Double Jeopardy Clause protects indi-
viduals from the imposition of "multiple criminal punishments for the
same offense," but "only when such occurs in successive proceedings."
Hudson v. United States, 522 U.S. 93, 99 (1997).

                                   4
    All three of the circumstances identified in the Middlesex inquiry
are present here. First, Appellants instituted this lawsuit in an effort
to stop, and eventually dismiss, North Carolina's pending criminal
proceedings against them. Second, North Carolina has a very impor-
tant, substantial, and vital interest in preventing violations of its crimi-
nal laws. See Younger, 401 U.S. at 43-44; see also Cooper v.
Oklahoma, 517 U.S. 348, 367 (1996) (noting that "the State's interest
in the efficient operation of its criminal justice system" is an "impor-
tant state interest[ ]"). Third, as is discussed below, infra at 12-17,
Appellants have an adequate opportunity in the state prosecution to
raise the double jeopardy claim advanced in the federal lawsuit,
although they assert that it would be futile. The district court, accord-
ingly, did not abuse its discretion in abstaining from hearing Appel-
lants' case, unless the case falls under an exception to the general
principle requiring abstention.

                                    B.

    The Supreme Court has recognized that in "extraordinary circum-
stances," federal courts have discretion to disregard the "strong fed-
eral policy against federal court interference with pending state
judicial proceedings." Middlesex County Ethics Comm., 457 U.S. at
431. In Younger, the Supreme Court explained the exception to this
"strong federal policy":

          "[W]hen absolutely necessary for protection of constitu-
          tional rights, courts of the United States have power to
          enjoin state officers from instituting criminal actions. But
          this may not be done, except under extraordinary circum-
          stances, where the danger of irreparable loss is both great
          and immediate. Ordinarily, there should be no interference
          with such officers; primarily, they are charged with the duty
          of prosecuting offenders against the laws of the state, and
          must decide when and how this is to be done. The accused
          should first set up and rely on his defense in the state courts,
          even though this involves a challenge of the validity of some
          statute, unless it plainly appears that this course would not
          afford adequate protection."

Younger, 401 U.S. at 44 (emphasis added) (quoting Fenner v. Boykin,
271 U.S. 240, 243-44 (1926)); see also Kugler v. Helfant, 421 U.S.

                                    5
117, 123-24 (1975) (holding that federal equitable intervention in a
state trial may be warranted upon a showing of "bad faith or harass-
ment by state officials," "where the state law to be applied in the
criminal proceeding is flagrantly and patently violative of express
constitutional prohibitions," or where "other extraordinary circum-
stances" exist that present the necessary threat of irreparable injury).
Thus, a federal court must abstain from interfering with an ongoing
state proceeding where a litigant has "an `opportunity to raise and
have timely decided by a competent state tribunal the federal issues
involved' and . . . no bad faith, harassment, or other exceptional cir-
cumstances dictate to the contrary." Middlesex, 457 U.S. at 437 (quot-
ing Gibson v. Berryhill, 411 U.S. 564, 577 (1973)).

    Appellants do not claim that their prosecution was undertaken with
the intent to harass or because of any bad faith. Nor do they claim that
they have exhausted their avenues for relief in the state court proceed-
ing. See Huffman v. Pursue Ltd., 420 U.S. 592, 608-10 & n.21 (1975)
(requiring, for a federal court to assert jurisdiction over federal issues
under 42 U.S.C.A. § 1983 in a pending state action, exhaustion of
state appellate remedies "unless [the claimant] can bring himself
within one of the exceptions specified in Younger"). Accordingly, for
a federal court to disregard the mandates of Younger, Appellants must
show extraordinary circumstances demonstrating that they do not
have an adequate remedy at law and the danger of irreparable injury
if they are denied equitable relief is both great and immediate. Youn-
ger, 401 U.S. at 44. As is discussed below, we conclude that Appel-
lants cannot establish either.

                                   C.

                                   1.

   Appellants first contend that Younger is inapplicable because, they
assert, it "plainly appears" that the courts of North Carolina will "not
afford" them "adequate protection." Younger, 401 U.S. at 44. They
concede that they have pretrial avenues in which they can raise their
double jeopardy claims in state court, but they argue that because the
North Carolina Supreme Court has already decided that North Caroli-
na's pre-1995 amendment drug tax5is not a criminal penalty, see
____________________________________________________________
   5
     Because the General Assembly of North Carolina has amended the
drug tax law several times since the courts in State v. Ballenger, 481

                                   6
State v. Ballenger, 472 S.E.2d 572 (N.C. Ct. App. 1996), aff'd, 481
S.E.2d 84 (N.C. 1997) (per curiam), any contrary argument in a North
Carolina state court would be futile. Further, Appellants note that this
court has determined that North Carolina's pre-1995 amendment drug
tax is a criminal penalty. See Lynn v. West, 134 F.3d 582, 593-94 (4th
Cir. 1998). The disagreement between the North Carolina courts and
this court, Appellants assert, demonstrates that North Carolina will
violate their federal constitutional rights and, thus, will not afford
them adequate protection. As discussed below, we conclude that
because neither the Fourth Circuit nor the North Carolina Supreme
Court has ever analyzed the post-amendments drug tax under which
Appellants were assessed their taxes to determine if it is a criminal
punishment, Appellants cannot demonstrate that the North Carolina
courts will plainly not afford them adequate protection.

    The decisions in Ballenger and Lynn were based on an analysis of
Department of Revenue of Montana v. Kurth Ranch, 511 U.S. 767,
783 (1994). In Kurth Ranch, the United States Supreme Court deter-
mined that Montana's tax on illegal drugs was so fundamentally puni-
tive that it was actually a criminal punishment such that an
assessment of the drug tax, after a criminal penalty had already been
imposed, violated the Double Jeopardy Clause by imposing an uncon-
stitutional second punishment. Id. at 783. Montana characterized its
law as civil, but the Court determined that it was actually a "second
punishment" for double jeopardy purposes by looking at four features:
"(1) the high tax rate, (2) the deterrent purpose of the tax, (3) the fact
that the tax was conditioned on the commission of a crime, and (4)
the fact that the tax was levied on `possession of goods that no longer
exist and that the taxpayer never lawfully possessed.'" Lynn, 134 F.3d
at 589 (quoting Kurth Ranch, 511 U.S. at 780-84).6
____________________________________________________________
S.E.2d 84 (N.C. 1997), and Lynn v. West, 134 F.3d 582 (4th Cir. 1998),
considered it, see infra at 8-10, we refer to the drug tax law in force at
the time of Ballenger and Lynn as the "pre-1995 amendment drug tax"
and the drug tax law after the amendments as the "post-amendments drug
tax."
    6
      Department of Revenue of Montana v. Kurth Ranch, 511 U.S. 767
(1994), did not involve the issue of Younger abstention because the
underlying dispute occurred in a federal bankruptcy proceeding and went
to the Supreme Court on direct review from the Ninth Circuit Court of
Appeals, id. at 773-75.

                                  7
    In Ballenger, 481 S.E.2d at 84, the North Carolina Supreme Court
affirmed, without comment, an appellate court decision holding that
North Carolina's pre-1995 amendment drug tax did not have "such
fundamentally punitive characteristics as to render it violative of the
prohibition against multiple punishments [under] the Double Jeopardy
Clause," Ballenger, 472 S.E.2d at 575. The North Carolina appellate
court reviewed the pre-1995 amendment drug tax and concluded that
it was not as punitive as Montana's drug tax in Kurth Ranch and not
a criminal penalty because:

          the North Carolina tax becomes payable within forty-eight
          hours after the taxpayer comes into possession of the sub-
          stance [and] is not a tax on confiscated goods, as was the
          case with the Montana tax, which became due only upon the
          taxpayer's arrest for possession of the substance. To the
          contrary, the dealer is not required . . . to disclose his or her
          identity . . . and any information obtained . . . is confidential
          and cannot be used in a criminal prosecution . . . .

Id. at 575.

   After the Ballenger decision, we construed the same pre-1995
amendment drug tax and concluded that it was a criminal penalty
because:

          the [d]rug [t]ax contains no features that allow us to distin-
          guish Kurth Ranch. The rate of taxation is even steeper than
          the tax in Kurth Ranch. Unlike the application of a normal
          income tax on illegal activity, the [d]rug [t]ax is enforced
          only against criminals. . . . [T]he [d]rug [t]ax does not con-
          template lawful dealings in the product that is the subject of
          the tax. The [d]rug [t]ax singles out a class of persons who
          have engaged in criminal activity and subjects the class to
          a rate of taxation far beyond that faced by any legitimate
          taxpayer.

Lynn, 134 F.3d at 592.7
____________________________________________________________
  7
    Although we did address in Lynn whether North Carolina's pre-1995
amendment drug tax was a criminal punishment under Kurth Ranch, as

                                    8
   In 1995, 1997, and again in 1998, before North Carolina assessed
the drug tax on Appellants, the General Assembly of North Carolina,
partially in response to the Supreme Court's decision in Kurth Ranch
and our decision in Lynn, dramatically altered its drug tax. For exam-
ple, in 1995, the General Assembly (1) made the drug tax payable
upon receipt of drugs rather than upon a criminal violation; (2) low-
ered the tax on various drugs; (3) repealed the section that made the
violation of the drug tax a Class I felony; and (4) lowered the interest
and penalty applicable when a dealer fails to pay the tax within 45
days of receiving the drugs from 100% to 50%. See N.C. Gen. Stat.
§§ 105-113.106, -113.107, -113.110, -113.110(A) (1994), amended
by An Act to Revise the Controlled Substance Excise Tax, Ch. 340,
H.B. No. 123 (1995). In 1997, the General Assembly included previ-
ously unaccounted for substances, such as mash and other illicit bev-
erages. See N.C. Gen. Stat. §§ 105-113.106, -113.107 (1996),
amended by An Act to Levy an Excise Tax on Illicit Spirituous
Liquor, an Excise Tax on Mash, and an Excise Tax on Illicit Mixed
Beverages, N.C. Sess. Laws 1997-292 (1997). In 1998, the General
Assembly (1) lowered the rate at which it taxed cocaine from $200
per gram to $50 per gram; (2) lowered the rate at which it taxed drugs
based on dosage units from $400 per 10 dosage units to $200 per 10
dosage units; and (3) completely abolished the special penalty and
interest section and replaced it with the general interest and penalty
provisions applicable to all taxes paid in North Carolina, effectively
reducing the penalty for late payment from 50% to 10-40%. See N.C.
Stat. §§ 105-113.107, -113.110A (1997), amended by An Act to
Amend the Excise Tax on Controlled Substances, N.C. Sess. Laws
1998-218 (1998). As part of the 1998 amendments, the General
Assembly expressly stated:

          Whereas, the intent of the General Assembly in enacting this
          tax continues to be to raise revenue through a civil tax on
____________________________________________________________
applied to the individuals in that case, we did not address Younger
abstention or double jeopardy because Lynn involved a federal drug pros-
ecution and a challenge to a subsequent assessment of the state drug tax.
Lynn, 134 F.3d 582, 583-88 (1998) (determining that North Carolina's
pre-1995 amendment drug tax was a criminal penalty that could not be
imposed without constitutional safeguards that attach to criminal pro-
ceedings).

                                   9
          this highly profitable activity . . . [and] not to create a crimi-
          nal penalty . . . Whereas, upon . . . challenge in the federal
          courts, the controlled substance tax was found in 1998 to be
          a criminal penalty . . . Whereas, it is, therefore, the intent of
          the North Carolina General Assembly to modify the tax in
          accordance with [Lynn], so that the tax may continue to be
          assessed in a manner consistent with the law as interpreted
          [in Lynn].

An Act to Amend the Excise Tax on Controlled Substances, N.C.
Sess. Laws 1998-218 (1998).

    Neither North Carolina's Ballenger decision nor our decision in
Lynn addressed North Carolina's amended drug tax, which is at issue
in this case, because both cases involved tax assessments before 1995.8
In fact, no court9 has considered whether North Carolina's post-
amendments drug tax provides the "the clearest proof" of punitive
purpose or effect necessary to override the General Assembly's intent
____________________________________________________________
   8
     Although our decision in Lynn cites to the 1996 version of North Car-
olina's drug tax, we clearly interpreted North Carolina's pre-1995
amendment drug tax. See, e.g., Lynn, 134 F.3d at 590 (discussing the
100% penalty applicable to late payments of the drug tax). As stated in
the text, the General Assembly of North Carolina modified the penalty
provision for late payment in 1995 from a 100% to a 50% penalty and
in 1998 reduced the penalty to 10-40%. See supra at 9-10.
    9
      Lower courts in North Carolina have decided cases where local
authorities had assessed the post-amendments drug tax. The courts in
these cases, however, have not discussed the 1995, 1997, or 1998 amend-
ments and have not addressed whether the post-amendments drug tax
contains the punitive characteristics necessary render it a criminal pen-
alty under Kurth Ranch. Rather, the courts relied on North Carolina's
Supreme Court ruling in Ballenger and summarily held, without com-
ment, that the drug tax is not a criminal penalty. See, e.g., State v. Cren-
shaw, 551 S.E.2d 147, 151 (N.C. Ct. App. 2001) (stating that Lynn "is
not binding on our State courts" and overruling a double jeopardy objec-
tion on that basis). Regardless, even if North Carolina's pre-1995 amend-
ment drug tax and post-amendments drug tax were substantially the
same, the North Carolina Supreme Court is not bound by its prior deci-
sion and can overturn it. See Leonard v. Hammond, 804 F.2d 838, 840-
41 (4th Cir. 1986).

                                   10
to create a civil law and transform it into a criminal penalty. Hudson
v. United States, 522 U.S. 93, 99-100 (1997) (holding that "only the
clearest proof will suffice to override legislative intent and transform
what has been denominated a civil remedy into a criminal penalty")
(internal citations omitted).10 Based on the wide-ranging amendments
to the drug tax and the fact that Appellants make no claim that the
amendments were insubstantial, we decline to hold that North Caroli-
na's post-amendments drug tax is sufficiently similar to the pre-1995
amendment drug tax such that we should treat them the same.11 Sim-
____________________________________________________________
    10
       Under Hudson, to determine whether a sanction is a civil or criminal
penalty, a court must (1) "ask whether the legislature `in establishing the
penalizing mechanism, indicated either expressly or impliedly a prefer-
ence for one label or the other,'" Hudson, 522 U.S. at 493 (quoting
United States v. Ward, 488 U.S. 242, 248 (1980)), and then, if the sanc-
tion was intended to be civil in nature, (2) "`inquir[e] further whether the
statutory scheme was so punitive either in purpose or effect' as to `trans-
for[m] what was clearly intended as a civil remedy into a criminal pen-
alty,'" id. (quoting Ward, 488 U.S. at 248-49, and Rex Trailor Co. v.
United States, 350 U.S. 148, 154 (1956)). This second inquiry is guided
by the factors discussed in Kennedy v. Mendoza-Martinez, 372 U.S. 144,
168-69 (1963), and "`considered in relation to the statute on its face,'"
Hudson, 522 U.S. at 493 (quoting Kennedy, 372 U.S. at 169). The Court
noted, "important[ly] . . . , [that] only `the clearest proof' will suffice to
override legislative intent and transform what has been denominated a
civil remedy into a criminal penalty." Id. (quoting Ward, 488 U.S. at
249). Although Hudson, 522 U.S. at 101-02, expressly overruled the
method of analysis in United States v. Halper, 490 U.S. 435 (1989), on
which Kurth Ranch relied, we recognized in Lynn that Hudson's "`clear-
est proof' requirement "does not appear to make the challenger's burden
any tougher than it already was." See Lynn, 134 F.3d at 592 n.10 (quot-
ing Hudson, 522 U.S. at 493).
   11
      For example, under North Carolina's pre-1995 amendment drug tax,
the plaintiff in Lynn was assessed $389,000 for possession of 970 grams
of cocaine. See Lynn, 134 F.3d at 584 (calculating a $200 per gram tax
plus a 100% penalty plus $1,125 interest). Under North Carolina's post-
amendments drug tax, the same 970 grams of cocaine would only be
assessed approximately $67,920 ($50 per gram plus a 40% penalty),
which would be approximately one-sixth of the assessed amount. Like-
wise, in the instant case, Appellants would have been assessed approxi-
mately $48,400 for their 1208 ecstasy pills under North Carolina's pre-

                                   11
ply put, an assertion that the North Carolina courts will likely decide
a constitutional issue in a way contrary to what Appellants believe the
Constitution mandates is not a sufficient basis to avoid application of
Younger abstention. See Leonard v. Hammond, 804 F.2d 838, 840-41
(4th Cir. 1986) (noting that futility was not demonstrated by a North
Carolina Supreme Court ruling because the North Carolina Supreme
Court could modify or reverse a prior holding). Because our decision
in Lynn and the North Carolina cases Appellants cite are not control-
ling for their situation, Appellants cannot demonstrate the type of
futility that must be established to justify federal court intervention in
an ongoing state proceeding.12

                                   2.

    Appellants argue in the alternative that Younger abstention is inap-
propriate under the reasoning of Gilliam v. Foster, 75 F.3d 881, 903
(4th Cir. 1996) (en banc) (Gilliam III). Specifically, they contend that
Gilliam III stands for the proposition that the mere allegation of "a
colorable claim" of a double jeopardy violation is sufficient to estab-
lish exceptional circumstances warranting federal court intervention
without any separate showing. Gilliam III, 75 F.3d at 904. Finding
Appellants' reliance on Gilliam III misplaced, we reject their overly
expansive interpretation of that case.
____________________________________________________________

1995 amendment drug tax ($200 per 10 dosage units plus a 100% pen-
alty) while they were in fact only assessed $8,667.13 under the post-
amendments drug tax ($50 per 10 dosage units plus a 40% penalty),
which is approximately one-sixth of what would have been assessed
under the pre-1995 amendment drug tax. Moreover, the post-
amendments drug tax is not conditioned on a criminal offense, and pay-
ment of the tax cannot be used to criminally prosecute the taxpayer.
   12
      We have acknowledged, albeit in the habeas corpus context, that
North Carolina's decisions holding that the pre-amendment drug tax was
distinguishable from the tax in Kurth Ranch are not objectively unrea-
sonable. See Vick v. Williams, 233 F.3d 213, 220-22 (4th Cir. 2000)
(holding in a habeas challenge under § 2254 that North Carolina's deci-
sions upholding the pre-amendment drug tax as non-criminal were not an
objectively unreasonable interpretation of federal law).

                                   12
    In Gilliam III, petitioners argued that because a state trial judge
granted a mistrial over their objection and in the absence of manifest
necessity during their first trial, subjecting them to a second criminal
prosecution would violate their rights under the Double Jeopardy
Clause. We did not hold that an allegation of a double jeopardy viola-
tion automatically precludes Younger abstention. Rather, after detail-
ing the well-settled double jeopardy jurisprudence protecting
individuals against successive prosecutions for the same offense, we
concluded that petitioners' allegations established a substantial likeli-
hood of an irreparable double jeopardy violation. Id. at 893-95. We
expressly based our decision not to abstain under Younger on the fact
that a "portion of the constitutional protection [the Double Jeopardy
Clause] affords would be irreparably lost if Petitioners were forced to
endure the second trial before seeking to vindicate their constitutional
rights at the federal level." Id. at 904 (emphasis added); see also
Abney v. United States, 431 U.S. 651, 660 (1977) (concluding that the
protection from multiple trials for the same offense afforded by the
Double Jeopardy Clause "would be significantly undermined if appel-
late review were postponed until after conviction and sentence").

    In contrast, Appellants have presented a much less compelling
argument that absent federal court intervention, they will suffer an
immediate and irreparable constitutional deprivation. See e.g., Youn-
ger, 401 U.S. at 44. Unlike the defendants in Gilliam III, Appellants
yet have access to pretrial avenues in their current criminal prosecu-
tions whereby they may raise their constitutional contentions before
any double jeopardy injury could inure. See supra at 3-4; see also
N.C. Gen. Stat. § 15A-952(a) (2001) ("Any defense, objection, or
request which is capable of being determined without the trial of the
general issue may be raised before trial by motion."); Gilliam III, 75
F.3d at 889 (noting that the defendants had filed a motion to dismiss
on double jeopardy grounds in the state courts prior to their second
trial and appealed the denial of that motion to the South Carolina
Supreme Court before invoking federal jurisdiction); cf. Gerstein v.
Pugh, 420 U.S. 103, 107-08 n.9 (1975) (finding state forum inade-
quate because there was no preliminary hearing at which plaintiffs
could present constitutional claims as to pretrial conditions). Because
jeopardy does not attach during pretrial procedures and motions, Crist
v. Bretz, 437 U.S. 28, 50 (1978) ("[I]t has never been held that jeop-
ardy attaches as of the making or deciding of pretrial motions."), and

                                  13
Appellants have state procedures whereby they may foreclose a viola-
tion of their double jeopardy rights, any double jeopardy harm at this
stage of Appellants' litigation is neither immediate nor irreparable.
Appellants must raise their contentions in their current prosecution
and appeal any undesirable decision before a federal district court
asserts jurisdiction.13 See Justices of Boston Mun. Court v. Lydon, 466
U.S. 294, 302 (1984) (noting that the defendant had filed a pretrial
motion to dismiss and appealed it to the Massachusetts Supreme
Court before invoking federal jurisdiction); Willhauck v. Flanagan,
448 U.S. 1333, 1325-26 (1980) (Brennan, Circuit Justice) (denying
consideration of a writ of certiorari for a claim based on double jeop-
ardy due to a lack of "irreparable harm" because "once jeopardy
[attaches for the first time], [a defendant] should . . . make his claim
before the [state] trial judge [in his second trial], at which time the
courts can give due consideration to his claim"). Because Appellants
have not made a showing of an immediate and irreparable constitu-
tional injury absent federal court intervention, Gilliam III does not
permit us to disregard Younger.

    We also note that Appellants have not shown a "great" or "substan-
tial" likelihood that they will suffer any constitutional deprivation.
See, e.g., Younger, 401 U.S. at 45 (holding that “danger of irreparable
loss [must be] great and immediate”); see also City of Los Angeles v.
Lyons, 461 U.S. 95, 111-12 (1983) (holding that a "substantial and
immediate irreparable injury" is a precondition to invoking the
exceptional circumstances exception to Younger abstention). For
Appellants to establish that their prosecution violates double jeopardy
by exposing them to multiple criminal punishments, they must prove:
____________________________________________________________
    13
       Because Appellants have pretrial avenues to raise their double jeop-
ardy claim before the North Carolina courts, we need not resolve the
issue of whether a federal district court should exercise its jurisdiction
over Appellants' claim once they have exhausted North Carolina's pre-
trial procedures. See Younger v. Harris, 401 U.S. 37, 46 (1971) ("[I]n
view of the fundamental policy against federal interference with state
criminal prosecutions, even irreparable injury is insufficient unless it is
both great and immediate. . . . Certain types of injury, in particular, the
cost, anxiety, and inconvenience of having to defend against a single
criminal prosecution, could not by themselves be considered `irrepara-
ble' in the special legal sense of that term. Instead, the threat to the plain-
tiff's federally protected rights must be one that cannot be eliminated by
his defense to a single criminal prosecution.").

                                    14
(1) that the payment of the drug tax was a criminal penalty; (2) that
took place in a separate proceeding; (3) for the same offense for
which they are now being prosecuted. See Hudson, 522 U.S. at 98
(setting forth test for double jeopardy violation based upon multiple
punishments). As is set forth below, there are numerous, significant
impediments to Appellants' ability to make this showing.

    Initially, it is arguable whether the current version of North Caroli-
na's drug tax constitutes criminal punishment within the meaning of
Hudson. See Hudson, 522 U.S. at 98 (concluding that administrative
sanctions were not sufficiently punitive and, therefore, were not crim-
inal penalties for purposes of double jeopardy); see also Kansas v.
Hendricks, 521 U.S. 346, 361 (1997) (discussing role of statutory
construction in determining whether penalty is civil or criminal under
Hudson); see generally Lisa Melenyzer, Double Jeopardy Protections
from Civil Sanctions after Hudson v. United States, 89 J. Crim. L. &
Crim. 1007, 1009-1011, 1016-23 (1999) (explaining the evolution,
criticisms, and limits of the multiple punishment doctrine). Appellants
contend that the drug tax is a criminal penalty on the basis of Lynn.
We cannot agree that Lynn is controlling. As is discussed at length
above, see supra at 9-12, since Lynn was decided, North Carolina has
significantly amended its drug tax laws. These amendments have yet
to be analyzed to determine whether those portions of the drug tax
that were discussed in Lynn have been altered such that the drug tax
no longer implicates any federal constitutional concern. See N.C.
Gen. Stat. §§ 105-113.107(a), (2a), -113,110A, -236.

    Assuming arguendo that the current drug tax is a criminal penalty,
it is not clear that the payment of the drug tax took place in a prior
"proceeding" within the meaning of Hudson. See Hudson, 522 U.S.
at 99 (concluding that the Double Jeopardy Clause protects individu-
als from the imposition of "multiple criminal punishments" for the
same offense, but "only when such occurs in successive proceed-
ings."). When Appellants received their drug tax assessment, they
simply paid the tax; they apparently did not participate in a hearing
or an appearance of any type. Under Hudson, if there has been no
prior "proceeding," Appellants' current prosecution cannot be succes-
sive and, thus, the Double Jeopardy Clause would not be implicated.

                                   15
    Similarly, to the extent that the assessment of the drug tax is part
of the current prosecution, and not a separate proceeding, there likely
is no double jeopardy restriction on imposing both types of punish-
ment, irrespective of whether the drug tax is deemed a "criminal"
punishment. Missouri v. Hunter, 459 U.S. 359, 368-69 (1983)
("Where . . . a legislature specifically authorized cumulative punish-
ment under two statutes, regardless of whether those two statutes pro-
scribe the `same' conduct . . . the prosecutor may seek and the trial
court or jury may impose cumulative punishment under such statutes
in a single trial."); Albernaz v. United States, 450 U.S. 333, 344
(1981) ("[T]he question of what punishments are constitutionally per-
missible is no different from the question of what punishment the
Legislative Branch intended to be imposed. Where Congress
intended, as it did here, to impose multiple punishments, imposition
of such sentences does not violate the Constitution."); United States
v. Studifin, 240 F.3d 415, 418 (4th Cir. 2001) ("Where the issue is
solely that of multiple punishment, as opposed to multiple prosecu-
tions, the Double Jeopardy Clause does no more than prevent the sen-
tencing court from prescribing greater punishment than the legislature
intended."); United States v. Terry, 86 F.3d 353, 355 (4th Cir. 1996)
("If [the Legislature] clearly authorizes multiple punishments for the
same act or transaction, the Double Jeopardy Clause is not offended
when the multiple punishments are imposed after a single trial.");
Cummings v. Evans, 161 F.3d 610, 614 (10th Cir. 1998) (holding that
the double jeopardy inquiry is limited to determining "whether [the]
state legislature intended to prescribe cumulative punishments for a
single criminal incident, [and] we are bound by a state court's deter-
mination of the legislature's intent"). Thus, if the General Assembly
of North Carolina contemplated and in fact intended that drug dealers
be criminally punished for any drug offenses and assessed a tax for
any unauthorized substances in their possession, see N.C. Gen. Stat.
§ 105-113.105 (2000) ("Nothing in this Article may in any manner
provide immunity from criminal prosecution for a person who pos-
sesses an illegal substance."), there is no double jeopardy bar on
North Carolina prosecuting, and a court imposing, both a criminal
punishment and a drug tax assessment in a single proceeding.14 In
____________________________________________________________
  14
     The Due Process Clause also assures that what punishment is
imposed has prior legislative approval. See Pacific Mut. Life Ins. Co. v.

                                  16
sum, we are not persuaded that there is a substantial likelihood that
Appellants' prosecution is violative of double jeopardy principles.

    None of this is to say that Appellants ultimately will not prevail on
their double jeopardy claim. It is only to say that where the alleged
double jeopardy violation is far from clear, immediate, or irrepara-
ble,the important Younger policy of allowing the State to pursue its
prosecution free from federal court intervention outweighs the Appel-
lants' interest in having the double jeopardy issue resolved in a fed-
eral forum. Commonwealth of Va. v. Kelly, 29 F.3d 145, 147-48 (4th
Cir. 1994) ("There being little, if any, likelihood that Kelly can suc-
ceed on the merits of his federal double jeopardy claim, and the pub-
lic interests weighing heavily in favor of the Commonwealth's ability
to pursue its criminal proceedings free of federal court intervention,
the district court erred in staying Kelly's . . . trial . . . ." (internal cita-
tions omitted)); Stevens, 675 F.2d at 949 (holding that "the Younger
policy is the weightier when the defendant is not being asked to
undergo a second trial"). Thus, in balancing the important policies
underlying Younger, we conclude that Appellants have not estab-
lished the existence of a substantial and immediate danger of irrepara-
ble constitutional loss warranting federal court intervention.

                                     III.

    In conclusion, the issue before us is not whether Appellants will
suffer unconstitutional multiple punishments; rather, it is whether a
federal court should intervene into a state court proceeding to decide
the federal constitutional issues for the state court. The essence of
Younger is comity — state courts are equally entitled to, and capable
of, interpreting constitutional law:

        [S]ince both federal and state courts have a duty to enforce
        the Constitution, there is no constitutional basis, in the
____________________________________________________________

Haslip, 499 U.S. 1, 28-29 (1991) (Scalia, J., concurring in judgment)
(discussing the breadth of the Due Process Clause and how it is a guaran-
tee of the process provided by the law of the land); Crist v. Bretz, 437
U.S. 28, 51 (1978) (holding that the Due Process Clause protects against
prosecutorial abuse).

                                      17
         absence of some demonstrable infirmity in the state judicial
         process itself, for preferring federal courts to state courts as
         adjudicators of federal constitutional claims.

1 Laurence H. Tribe, American Constitutional Law, § 3-28 at 570 (3d
ed. 2000). "Minimal respect for the state processes, of course, pre-
cludes any presumption that the state courts will not safeguard federal
constitutional rights." Middlesex, 457 U.S. at 431. Because Appellants
failed to establish any of the exceptions to Younger, we conclude that
the district court did not abuse its discretion in abstaining from adju-
dicating Appellants' double jeopardy claim.

                                                           AFFIRMED

                                  18